Order unanimously modified by inserting the word “supplemental” before the words “ verified bill of particulars ” and as modified affirmed, without costs of this appeal to any party. Memorandum: The order is modified in the manner stated, upon the understanding that the new bill of particulars will be a supplemental bill of particulars and that the original bill of particulars heretofore served in each case and rejected by the defendant’s attorney will be reserved. (Appeal from order of Erie Special Term directing plaintiffs in the 11 actions to furnish to defendant Buffalo Electric Co. a further bill of particulars.) Present — Williams, P. J., Goldman, Halpern, MeClusky and Henry, JJ.